In the United States Court of Federal Claims
                                          No. 22-429
                                    Filed: August 26, 2022
                              Re-issued: September 14, 20221
    ________________________________________
                                                    )
    LIGHTBOX PARENT, L.P.,                          )
                                                    )
                         Plaintiff,                 )
                                                    )
       v.                                           )
                                                    )
    THE UNITED STATES,                              )
                                                    )
                         Defendant,                 )
                                                    )
       and                                          )
                                                    )
    COSTQUEST ASSOCIATES, INC.,                     )
                                                    )
                         Defendant-Intervenor.      )
    ________________________________________ )


Edward V. Arnold, Seyfarth Shaw LLP, Washington, D.C., for Plaintiff. Stephanie B. Magnell,
Bret C. Marfut, and Joseph J. Dyer, of counsel.

Bryan M. Byrd, Trial Attorney, U.S. Department of Justice, Civil Division, Commercial
Litigation Branch, Washington, D.C., with whom were Brian M. Boynton, Principal Deputy
Assistant Attorney General, Patricia M. McCarthy, Director, and Tara K. Hogan, Assistant
Director, for the Defendant. Chin Yoo, Deputy Associate General Counsel, and Kelly Zeng,
Attorney Advisor, Federal Communications Commission, of counsel.

Anuj Vohra, Crowell & Moring LLP, Washington, D.C., for Defendant-Intervenor. John E.
McCarthy Jr., Cherie J. Owen, William B. O’Reilly, Issac D. Schabes, and Rachel L.
Schumacher, of counsel.
                                  OPINION AND ORDER

        This protest challenges the award of a contract to provide a massive data set for the
Government to use in determining which structures in the United States can have broadband
internet service installed. Congress has tied more than $40 billion of infrastructure funding to


1
  The Court initially filed this opinion under seal to allow the Parties to propose redactions. The
Court has incorporated the proposed redactions and makes them with bracketed ellipses (“[ . . .
]”) below.
availability maps that the Federal Communications Commission must produce using the data set
provided under this contract. LightBox Parent, L.P. challenges the award to CostQuest
Associates, Inc., alleging that CostQuest made multiple material misrepresentations in its
proposal regarding the terms of a third-party licensing agreement that LightBox is not a party to.
Because the Court concludes that CostQuest made no material misrepresentation, the Court
denies LightBox’s motion for judgment on the administrative record and grants the
Government’s and CostQuest’s motions for judgment on the administrative record.

I.     Background

        In early 2020, Congress passed the Broadband Deployment Accuracy and Technological
Availability Act (“Broadband DATA Act”), 47 U.S.C. § 641 et. seq. ECF No. 24-2 at AR 47.
The Act requires the Federal Communications Commission (“FCC”) to gather “standardized,
granular data” about the availability of “both fixed and mobile broadband Internet access
services.” Id. Using this data, the FCC must then publish coverage maps and allow the public
and others (e.g., service providers) “to challenge and verify the coverage maps.” Id. Finally, the
FCC must “create a common dataset of all locations where fixed broadband Internet access
service can be installed.” Id.

        A lot is riding on this final dataset. “The 2019 novel coronavirus pandemic has
underscored the critical importance of affordable, high-speed broadband for individuals,
families, and communities to be able to work, learn, and connect remotely while supporting
social distancing.” 47 U.S.C. § 1701(5). And the pandemic laid bare the “digital divide”—the
lack of broadband Internet access in various communities around the country. Id. § 1701(2). To
address the continuing need for broadband in underserved areas, in 2021 Congress provided for
grants to deploy broadband to these underserved areas. But the critical question is what areas are
“underserved”? Here, Congress chose to base most of the grants on the dataset and maps that it
directed the FCC to create. Only a small amount of funding would go out until the FCC
completed these tasks. Id. § 1702(c)(2) (limiting funding for broadband for underserved areas to
$100 million per state, plus $100 million to be divided equally among the U.S. Virgin Islands,
Guam, American Samoa, and the Northern Mariana Islands). The remaining amount,
approximately $42.45 billion, remains unavailable until the FCC completes the dataset and
publishes the availability maps. Id. § 1702(c)(3)(A). That’s a lot of funding.

       A.      The solicitation

        The FCC issued Request for Proposals No. 273FCC21R0005 (the “RFP”) to procure the
data needed to prepare the broadband availability maps. The RFP sought proposals to provide
the Broadband Serviceable Location Fabric (the “Fabric”), which Congress explained was “a
common dataset of all locations in the United States where fixed broadband internet access
service can be installed, as determined by the [FCC].” ECF No. 24-2 at AR 191 (quoting 47
U.S.C. § 642(b)(1)(A)(i)). A broadband serviceable location (“BSL”), as defined by the FCC, is
“a business or residential location in the United States at which fixed broadband Internet access
service is, or can be, installed.” Id. at AR 193. And “the Contractor shall generate a set of data
on all of the structures in the United States and determine whether each structure is a BSL or
not.” Id. The Fabric would contain various data about each location called for in the RFP. See,



                                                2
e.g., id. at AR 194-95. Finally, the offerors had to provide a mechanism for corrections to the
Fabric from the FCC or other entities with location-specific information. Id. at AR 195.

        The RFP explained that the FCC expected a single award to the offer representing the
best value to the Government. In performing the best value determination, the FCC would
consider: (1) technical approach; (2) data usage rights; (3) past performance; and (4) price. Id. at
AR 260-61. The RFP provides the following relative importance of each factor:

    Evaluation Factor                                 Order of Importance

    Factor 1 – Technical Approach                     Factor 1 is slightly more important than
                                                      Factor 2.

    Factor 2 – Data Usage Rights                      Factor 2 is slightly more important than
                                                      Factor 3.

    Factor 3 – Past Performance                       Factor 3 is slightly less important than Factor
                                                      2.

    Factor 4 – Price                                  Factors 1-3, when combined, are
                                                      significantly more important than price.


Id. at AR 261 (emphasis in original).

        The FCC designed the technical evaluation to allow it to “consider the extent to which
the Offeror’s technical approach will achieve Broadband Location Serviceable Fabric
objectives.” Id. at AR 262. Thus, the RFP required each offeror to provide detailed information
about its approach, including the data sources it relies upon, how it analyzes data, how often it
refreshes data, how data accuracy may change over time, how it validates data, processes to
reduce errors, and how it measures errors. Id. at AR 257-58. In addition, the RFP called on
offerors to describe their experience working with GIS2 datasets and how quickly they expected
to provide an initial Fabric to the FCC, along with “an estimate for the number of total structures,
BSLs, and addresses in its initial Fabric dataset.” Id.

        The data usage rights factor required that every offeror “detail the data deliverables it will
provide to the Government and the [d]ata [u]sage [r]ights it proposes to provide the Government
in those deliverables.” Id. at AR 258. Because different data rights could impact the offeror’s
price, the RFP allowed each to “submit up to two (2) alternate Data Usage Rights Proposals
and an associated alternate Price Proposal for each Data Usage Rights proposal.” Id. at AR 252.
In effect, the FCC allowed offerors to propose up to three different data usage and price
proposals for consideration (the technical and past performance proposals would be the same for
all).




2
    GIS stands for geographic information system and refers to a database of geographic data.


                                                  3
        Because bidders may “rely on commercial data sources to which they have limited access
rights or may desire to restrict access to datasets to preserve their commercial interests,” id. at
AR 197, the FCC developed a tiered approach to data rights:

            •   Tier 1: Minimum Required Data Usage Rights, id. at AR 198-200 (Statement of
                Objectives (“SOO”) § 3.3.1);

            •   Tier 2: Preferred Data Usage Rights, id. at AR 200 (SOO § 3.3.2); and

            •   Tier 3: Most-Preferred Data Usage Rights, id. at AR 201 (SOO § 3.3.3).

        To be acceptable, the FCC required each offeror to provide at least Tier 1 data rights. Id.
at AR 258. The RFP initially required offerors to provide all license agreements that cover any
data they intended to provide to the Government in the Fabric. Id. at AR 64. During the Q&A,
one potential offeror noted that there could be many such license agreements that may be
confidential and asked whether offerors could provide an attestation to their rights or an abstract
of their license agreements. Id. at AR 133 (Question 19). The FCC agreed to allow an abstract
of each agreement and amended the RFP to provide that “[t]o the extent the Offeror propose[d]
to provide any data that is subject to existing third-party license agreement(s),” it must provide
“a copy of the applicable license agreement(s) . . . or an abstract/summary of any such third-
party license agreements with sufficient detail to allow for evaluation of the proposed [d]ata
usage [r]ights in its proposal.” Id. at AR 258.

       For past performance, the RFP required offerors to provide three recent contracts,
preferably with the federal government, for consideration. Id. at AR 259. Among the
information to be included is an explanation of how the prior performance is relevant to building
national or state-level datasets and whether the work involved broadband datasets. Id.

        Finally, the RFP required offerors to use a pricing sheet to provide all prices for the RFP,
including labor categories, labor rates, and the number of hours to complete each subtask or
activity in the SOO, as well as pricing for support and special project Contract Line Item
Numbers. Id. at AR 260. Offerors had to provide enough information to allow the FCC to
determine that their prices were fair and reasonable. Id. Again, each offeror could submit up to
two alternate data rights proposals, each with its own price proposal.

       B.       The FCC’s evaluation and award

      The FCC received twelve proposals from seven offerors including two each from
LightBox and CostQuest. ECF No. 24-3 at AR 880-81, 883. The competition came down to
LightBox’s proposal and CostQuest’s Alternative Data Usage Rights proposal.3 Id. at AR 909-

3
  In Count I of its Complaint, LightBox protests alleged misrepresentations in CostQuest’s
alternate data usage rights proposal, which won the award. Count II alleged that CostQuest
failed to comply with a material requirement and was, therefore, ineligible for award. Count III
challenged the FCC’s assigning LightBox a weakness that Lightbox alleged was also present in
CostQuest’s alternate proposal but was not assigned a weakness. In its Response, LightBox
abandoned Counts II and III, leaving only the misrepresentation claims in Count I before the
Court. ECF No. 39 at 1 n.1. Therefore, the Court provides a limited overview of the evaluation


                                                 4
12. The FCC evaluated LightBox’s Data Usage Rights proposal and CostQuest’s Alternative
Data Usage Rights proposal as follows:

                                        Evaluation/Assessment

 Name of                 Technical             Past Performance    Technical         Price
 Offeror                                                           Acceptability
                    Factor 1      Factor 2          Factor 3
                   Technical        Data       Past Performance
                   Approach        Usage       Confidence Level
                                   Rights

 CostQuest –     Good            Fair          Substantial         Technically       $44,921,200
 Alt.                                          Confidence          Acceptable

 LightBox        Good            Fair          Satisfactory        Technically       $38,700,000
                                               Confidence          Acceptable


Id. at AR 883, 885 (excerpted). The FCC determined that only CostQuest’s and LightBox’s four
proposals were technically acceptable. Id. at AR 909. Based on an extensive best value
comparison, the FCC concluded that CostQuest’s Alternative Data Usage Rights proposal was
the best value to the Government, even though it was $6,221,200 more expensive than
LightBox’s primary offer. Id. at AR 885, 912-13.

       C.      The GAO protest

       LightBox unsuccessfully protested the contract awarded at the GAO. Id. at AR 985; ECF
No. 24-4 at AR 2452-67. Before the GAO, LightBox argued (as relevant to this protest) that
CostQuest must have violated a private licensing agreement it had with a third-party, Black
Knight. ECF No. 24-4 at AR 1347-55. LightBox has compiled certain data that it licenses to
Black Knight. Id. at AR 2454. Black Knight has licensed the LightBox data to CostQuest. Id.
Much of LightBox’s argument to the GAO was that LightBox required certain clauses to be in
the Black Knight—CostQuest agreement, which LightBox had never seen before, and those
provisions prohibited CostQuest from using the data in the way it proposed to with the FCC. Id.
at AR 2461.

         The GAO dismissed these claims “[b]ecause the resolution of the protester’s challenges
[is] inseparable from a dispute over the terms of a private agreement between private parties,”
over which the GAO lacked jurisdiction. Id. at AR 2463. For reasons that are not apparent,
LightBox did not file its protest in this Court for seven weeks after the GAO issued its decision.
See id. at AR 2452 (GAO decision dated February 24, 2022); ECF No. 1 at 39 (Complaint dated
April 12, 2022).



for context but does not go into detail because the misrepresentation claims do not implicate the
FCC’s evaluation of the proposals.


                                                 5
II.    Motions to Dismiss

       A.      Standards of review

        When deciding a motion to dismiss for lack of jurisdiction under RCFC 12(b)(1), the
Court considers all undisputed facts alleged in the plaintiff’s complaint as true and draws all
reasonable inferences in the non-movant’s favor. Acevedo v. United States, 824 F.3d 1365, 1368
(Fed. Cir. 2016) (quoting Trusted Integration, Inc. v. United States, 659 F.3d 1159, 1163 (Fed.
Cir. 2011)). The Court may consider not only “the allegations in the complaint, [but] may also
look to ‘matters incorporated by reference or integral to the claim, items subject to judicial
notice, [and] matters of public record.’” A&D Auto Sales, Inc. v. United States, 748 F.3d 1142,
1147 (Fed. Cir. 2014) (quoting 5B Charles Alan Wright & Arthur R. Miller, Federal Practice &
Procedure § 1357 (3d ed. 2004)). LightBox bears the burden of establishing by a preponderance
of the evidence that the Court has jurisdiction. Reynolds v. Army & Air Force Exch. Serv., 846
F.2d 746, 748 (Fed. Cir. 1988). Should the Court determine that “it lacks jurisdiction over the
subject-matter, it must dismiss the claim.” Matthews v. United States, 72 Fed. Cl. 274, 278
(2006) (citations omitted); see also RCFC 12(h)(3) (requiring the court dismiss cases which lack
subject matter jurisdiction).

        “A motion to dismiss . . . for failure to state a claim upon which relief can be granted is
appropriate when the facts asserted by the plaintiff do not entitle him to a legal remedy.” United
Pac. Ins. Co. v. United States, 464 F.3d 1325, 1327-28 (Fed. Cir. 2006) (quoting Boyle v. United
States, 200 F.3d 1369, 1372 (Fed. Cir. 2000)). As the Supreme Court explained, “a complaint
must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible
on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,
550 U.S. 544, 570 (2007)). And to be plausible on its face, it “does not need detailed factual
allegations.” Twombly, 550 U.S. at 555; see also Cary v. United States, 552 F.3d 1373, 1376
(Fed. Cir. 2009) (Rule 8 “does not require the plaintiff to set out in detail the facts upon which
the claim is based, but enough facts to state a claim to relief that is plausible on its face.”)
(citation omitted). In other words, the complaint must contain enough detail “to raise a right to
relief above the speculative level.” Twombly, 550 U.S. at 555 (citation omitted). “Conclusory
allegations of law and unwarranted inferences of fact do not suffice to support a claim.” Bradley
v. Chiron Corp., 136 F.3d 1317, 1322 (Fed. Cir. 1998) (citations omitted). Nevertheless, the
Court “must assume all well-pled factual allegations are true and indulge in all reasonable
inferences in favor of the nonmovant.” United Pac. Ins. Co., 464 F.3d at 1327-28 (quoting
Anaheim Gardens v. United States, 444 F.3d 1309, 1314-15 (Fed. Cir. 2006)).

       B.      Motions to dismiss are denied

        The Government and CostQuest move for dismissal under both RCFC 12(b)(1) and
12(b)(6) because they contend that resolution of this case requires the Court to decide a private
dispute that is beyond this Court’s jurisdiction. E.g., Delmarva Power & Light Co. v. United
States, 79 Fed. Cl. 205, 213 (2007), aff’d, 542 F.3d 889 (Fed. Cir. 2008) (citing United States v.
Sherwood, 312 U.S. 584, 588-89 (1941)). They contend that determining whether CostQuest
misrepresented the terms of its license agreement would require the Court to decide the merits of
a private dispute and determine the parties’ respective rights under a private contract. ECF No.
33 at 20; see also ECF No. 34 at 24 (“LightBox’s claim that CostQuest breached the terms of its
licensing agreement with Black Knight [is] outside of this Court’s jurisdiction . . . .”). They


                                                   6
further contend that even if the Court has jurisdiction, it cannot grant relief because the relief for
any breach of the CostQuest-Black Knight license agreement would necessarily flow to Black
Knight, which is not a party to this action. LightBox sees things differently; it views this as
simply a run-of-the-mill bid protest challenging the award of a federal contract that fits
comfortably within this Court’s jurisdiction, as does the relief sought—an injunction setting
aside the contract award. ECF No. 26 at 19-20.

        This is not a case that will require the resolution of a private dispute or the allocation of
rights under a private contract. The Court must only resolve a challenge to a federal contract
award, which this Court does routinely under the Tucker Act. Unlike the argument before the
GAO, LightBox is not asserting a breach of the CostQuest-Black Knight agreement here. ECF
No. 39 at 3; ECF No. 44 at 28:1-21. Rather, LightBox insists that it is not necessary for the
Court to determine whether the data use CostQuest proposed to grant the FCC is inconsistent
with the terms of the CostQuest-Black Knight agreement. ECF No. 39 at 3. While LightBox’s
Complaint will require the Court to evaluate whether CostQuest misrepresented the terms of its
agreement with Black Knight, the Court need not definitively interpret that agreement to do so.
Almost all of LightBox’s arguments require only a determination of whether CostQuest’s
proposal contemplates doing anything that could possibly implicate certain provisions of its
agreement with Black Knight rather than a definitive interpretation of the private contract. As
the Government conceded in oral argument, “[t]o the extent the Court does not need to interpret
the underlying license agreement and therefore interpret the private rights of private parties, the
Court, we believe, would have the ability to adjudicate the claim . . . .” ECF No. 44 at 22: 19-23.

        And it cannot be overstated that the only reason that the Black Knight-CostQuest license
agreement is relevant to this protest at all is because the FCC made it so. ECF No. 24-2 at AR
258. Neither the Government nor CostQuest provide a convincing argument that the FCC can
ask for information in an RFP but the response is immune from review as to whether it is a
misrepresentation. And if there were such a misrepresentation, the relief is not to Black Knight,
but an injunction against the Government setting aside the contract award to CostQuest.
Therefore, the Court denies the Government’s and CostQuest’s motions to dismiss.

III.   Motion for Judgment on the Administrative Record

        LightBox alleges CostQuest made multiple material misrepresentations in its proposal
regarding its license agreement with Black Knight. These misrepresentation arguments fall into
three categories. First, LightBox alleges that CostQuest misrepresented the rights available
under the Black Knight license agreement by omitting certain provisos. Second, LightBox
alleges that CostQuest misrepresented its rights to tax assessor data. Finally, LightBox alleges
misrepresentations regarding parcel boundary data. The Court addresses each category of
alleged misrepresentations in turn.

       A.      Standard of review

        A motion for judgment on the administrative record (“MJAR”) under RCFC 52.1
provides an expedited “trial on a paper record, allowing fact-finding” by the Court. Bannum,
Inc. v. United States, 404 F.3d 1346, 1356 (Fed. Cir. 2005). RCFC 52.1 requires the Court “to
make factual findings from the record evidence as if it were conducting a trial on the record.” Id.


                                                  7
at 1354. Unlike a motion for summary judgment, the Court may grant judgment when there is a
genuine dispute of material fact, which the Court resolves based on the record. Id. at 1355-56.

        Pursuant to the Tucker Act, this Court reviews the Government’s action under the
standards of the Administrative Procedure Act (“APA”). 28 U.S.C. § 1491(b)(4); Banknote
Corp. of Am. v. United States, 365 F.3d 1345, 1350 (Fed. Cir. 2004). Under the APA, the Court
determines whether the Government’s actions were “arbitrary, capricious, an abuse of discretion,
or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A); Banknote, 365 F.3d at 1350
(citation omitted). In other words, “a bid award may be set aside if either: (1) the procurement
official’s decision lacked a rational basis; or (2) the procurement procedure involved a violation
of regulation or procedure.” Banknote, 365 F.3d at 1351 (quoting Impresa Construzioni Geom.
Domenico Garufi v. United States, 238 F.3d 1324, 1332 (Fed. Cir. 2001)).

        The APA also requires that “due account shall be taken of the rule of prejudicial error.” 5
U.S.C. § 706; see also Data Gen. Corp. v. Johnson, 78 F.3d 1556, 1562 (Fed. Cir. 1996)
(citations omitted) (“[T]o prevail in a protest the protester must show not only a significant error
in the procurement process, but also that the error prejudiced it.”). To establish prejudice, a
protester must demonstrate “there was a substantial chance it would have received the contract
award but for the” challenged action. Glenn Def. Marine (ASIA), PTE Ltd. v. United States, 720
F.3d 901, 912 (Fed. Cir. 2013) (citing Bannum, Inc., 404 F.3d at 1358). The extent of prejudice
a protestor must show depends on the alleged error. “[W]hen an irrational or arbitrary and
capricious agency action has occurred, prejudice is presumed, but when a violation of statute or
regulation has occurred, there must be a separate showing of prejudice.” Caddell Constr. Co. v.
United States, 125 Fed. Cl. 30, 50 (2016) (citing Centech Grp., Inc. v. United States, 554 F.3d
1029, 1037 (Fed. Cir. 2009)); Banknote, 365 F.3d at 1351; see also, e.g., Textron, Inc. v. United
States, 74 Fed. Cl. 277, 329 (2006) (“This prejudice analysis, however, should be reached only
when the protestor has shown violation of an applicable procurement regulation. If the court
finds that the Government has acted arbitrarily and capriciously, the analysis stops at that
finding.”), appeal dismissed sub nom. Textron, Inc. v. Ocean Tech. Servs., Inc., 222 F. App’x
996 (Fed. Cir. 2007), and dismissed per stipulation, 223 F. App’x 974 (Fed. Cir. 2007).

        Allegations of material misrepresentation can be the basis for a bid protest. Plan. Rsch.
Corp. v. United States, 971 F.2d 736, 740-41 (Fed. Cir. 1992) (“[T]he misrepresentations of [the
contractor], together with the ‘massive’ personnel substitutions made by [the contractor] after
award with the acquiescence and assistance of [the agency], tainted the bidding and evaluation
process.”). And this Court has followed the Federal Circuit’s precedent in bid protests as well.
See, e.g., Optimization Consulting, Inc. v. United States, 115 Fed. Cl. 78, 99 (2013) (“[T]he
submission of a misstatement, as made in the instant procurement, which materially influences
consideration of a proposal should disqualify the proposal.”) (quoting Plan. Rsch. Corp., 971
F.2d at 741) (alteration in original); Blue & Gold Fleet, L.P. v. United States, 70 Fed. Cl. 487,
495 (2006), aff’d, 492 F.3d 1308 (Fed. Cir. 2007) (“To preserve the integrity of the solicitation
process when such a material misrepresentation influences the award of the proposal, the
proposal is disqualified from consideration.”).

       B.    Count IA—CostQuest’s summary of third-party data rights relating to Black
       Knight’s tax assessor data



                                                 8
         According to LightBox, CostQuest materially misrepresented its agreement with Black
Knight, thereby preventing the FCC from being able to review the terms of LightBox’s
agreement with Black Knight. ECF No. 30 at 18-23; ECF No. 26 at 21. The RFP initially
required offerors to include each third-party license covering data the offeror proposed to
provide to the FCC. During the Q&A, one offeror asked whether offerors could simply attest to
their rights because many third-party agreements are voluminous and confidential. ECF No. 24-
2 at AR 133 (Question 19). The FCC declined to allow an attestation but did amend the RFP to
allow a summary of data rights. Id. at AR 258. To be compliant, the offeror had to provide
“sufficient detail to allow for evaluation of the proposed [d]ata usage [r]ights in its
proposal.” Id. (emphasis added). LightBox asserts that this requirement had a “substantive
purpose: to permit the Agency itself to evaluate the terms of third-party license agreements
in the context of the proposals.” ECF No. 26 at 21. And LightBox alleges that “CostQuest
never gave the FCC the opportunity to do so. CostQuest failed to comply with a material
solicitation requirement and deprived the Agency of the right to evaluate the impact of these
terms.” Id.

        It is somewhat unclear whether LightBox is arguing that the FCC had to be able to
review the actual terms of third-party agreements or just a summary. As a result, both the
Government and CostQuest raise Blue & Gold arguments. ECF No. 33 at 24; ECF No. 34 at
39. To the extent LightBox is arguing that the FCC had the right to review the actual
agreements, that argument is waived under Blue & Gold. But that does not end the inquiry
because one can also read LightBox’s argument to say that CostQuest’s summary of its
Black Knight agreement was so deficient that it prevented the FCC from evaluating the
limitations that it did not know about.4 The Court will evaluate LightBox’s argument based
on this understanding.

LightBox’s final argument is that CostQuest misrepresented its Black Knight license agreement
because its summary of the agreements indicates that there are no other restrictions in the
agreement beyond those summarized. CostQuest’s summary of its third-party license
agreements is presented in Table 3 of its proposal. ECF No. 24-2 at AR 396-97. The relevant
portion of Table 3 is:

[ . . . ].

Id. at AR 396.



4
  While the Court may not agree with CostQuest’s assertion that LightBox’s arguments about the
sufficiency of CostQuest’s summary is the “height of hypocrisy,” CostQuest is correct that
LightBox provided far less information about its third-party licenses than CostQuest did. ECF
No. 34 at 39. LightBox may not protest now based on an interpretation of the RFP it did not
adhere to while preparing its proposal. Id.; see also NVT Techs., Inc. v. United States, 370 F.3d
1153, 1162 (Fed. Cir. 2004). This is not a basis to reject the protest here, however, because
LightBox’s argument is not that CostQuest’s license summary is facially deficient (an argument
it would lose based on its proposal), but that CostQuest made material misrepresentations that
tainted the FCC’s review.


                                                9
        The Parties argue at length about whether the “No” that CostQuest put in the
“restrictions” column meant that there were no other restrictions at all, or that there were no
other restrictions that could impact the data usage rights that CostQuest proposed to give the
FCC. According to LightBox, the “No” meant that CostQuest affirmatively represented to the
FCC that it had “no other use restrictions on the Parcel Boundary Data relevant to either the
creation of the Fabric or the Data Usage Rights terms.” ECF No. 39 at 28. LightBox insists this
is a misrepresentation because of other limitations5 in the Black Knight agreement. But the
Government and CostQuest contend that the “‘No’ in the ‘Restrictions’ column more naturally
means that there were no restrictions in the license agreement that rendered CostQuest unable to
deliver the Fabric with its proposed data usage rights.” ECF No. 33 at 27; ECF No. 34 at 33-34.
The RFP makes the resolution of this dispute much easier than the parties let on.

        They dispute whether the Court can consider the supplemental declaration of the FCC’s
Technical Evaluation Team (“TET”) Chair regarding the FCC’s understanding of the “No”
during the evaluation. ECF No. 39 at 6-7; ECF No. 40 at 8. The TET Chair provided his
declaration to the GAO and explained that he and the TET understood Table 3 to state only that
no other restrictions impacted CostQuest’s ability to provide the Fabric. ECF No. 24-4 at AR
2203-04 (Rosenberg Suppl. Decl. ¶ 11). But the Court need not wade into that dispute because it
need not resort to the TET Chair’s declaration to resolve this issue. The RFP required CostQuest
to provide a summary of the Black Knight Agreement “with sufficient detail to allow for
evaluation of the proposed Data usage Rights in its proposal.” ECF No. 24-2 at AR 258. Given
that the RFP called for a summary of third-party data rights sufficient to allow the FCC to
determine if CostQuest would be able to provide the data usage rights that it proposed to give the
FCC, the “No” is best understood to mean that there were no other restrictions that would impact
the FCC’s use of the Fabric with the rights CostQuest proposed. The Court declines to read
CostQuest’s proposal without reference to the RFP that it was responding to.

          C.     Count I.B—Tax Assessor Data

       LightBox alleges various misrepresentations regarding CostQuest’s rights in the Tax
Assessor Data. First, LightBox contends that CostQuest omitted three limitations of its
agreement with Black Knight, which were material misrepresentations. Second, LightBox
argues that CostQuest omitted the “internal business use only” restriction relevant to Black
Knight Tax Assessor Data.

                 1.      Black Knight limiting provisos

         This category of alleged misrepresentations concerns CostQuest’s omission of three
restrictive provisos in paragraph 4.1.2 of the Black Knight agreement that imposed specific
limitations on CostQuest’s ability to use or manipulate the Black Knight data. ECF No. 24-4 at
AR 2146. CostQuest and the Government contend that the provisos are either incorporated into
the license CostQuest proposed to provide the Government or irrelevant to CostQuest’s proposal.
The Court addresses each in turn.



5
    These additional limitations are addressed in detail below.


                                                  10
                       a)      Proviso 1—No reverse engineering

        The first proviso (“Proviso 1”) of the Black Knight-CostQuest license agreement states
that “any Permitted User using the [Fabric] will be unable to reverse engineer or otherwise
recreate the [Tax Assessor Data] or any products and services that serve the same purpose as and
are substantially similar to the [Tax Assessor Data].” Id. LightBox contends that CostQuest
omitted this limitation from its summary of its license agreement with Black Knight. CostQuest
admits that its summary of its Black Knight agreement does not specifically identify this
limitation on reverse engineering. ECF No. 39 at 24-25.

        CostQuest and the Government contend that the omission is not a material
misrepresentation because CostQuest’s proposed license to the FCC explicitly prohibits reverse
engineering of all data, not just the tax assessor data. ECF No. 33 at 10, 33; ECF No. 34 at 29;
see also ECF No. 24-2 at AR 392 (“General Use Restriction” (vi)). The GAO considered this
argument and concluded that “because the record reflects that CostQuest’s proposal included the
allegedly omitted provision, CostQuest’s proposal was not materially misleading with regard to
that provision, and the protester’s arguments about this provision are denied.” ECF No. 24-4 at
AR 2462. The Court agrees. CostQuest’s proposed license provides that permitted users,
including the FCC, “shall not at any time, directly or indirectly . . . (vi) reverse engineer,
disassemble, decompile, decode, adapt, or otherwise attempt to derive or gain access to the
source of the [Fabric] or methods used to compile the [Fabric], in whole or in part.” ECF No.
24-2 at AR 392. This language clearly encompasses the Proviso 1 limitation that the FCC could
not reverse engineer the Black Knight data. LightBox argues that the Court should reject all
counter arguments because they are “misdirection” and “heat-of-litigation arguments” that the
Court often ignores. ECF No. 39 at 23-24. Not so. CostQuest and the Government are allowed
to argue that CostQuest’s proposal either did not misrepresent something or that
misrepresentations were not material. LightBox cannot get off so easily.

        LightBox does not read CostQuest’s proposed license to prohibit reverse engineering
because the prohibition is subject to a caveat that the prohibition applies “except as otherwise
expressly set forth in this Agreement.” Id. at 24 (quoting ECF No. 24-2 at AR 392). And
LightBox insists that CostQuest’s proposal allows the FCC the “‘[u]nlimited rights to . . . use . . .
modify . . . [and] prepare a Derivative’ as necessary to accomplish the goals of the Broadband
Data Collection.” Id. at 24 (quoting ECF No. 24-2 at AR 392-93) (emphasis and alterations in
original). According to LightBox, this could allow reverse engineering. ECF No. 44 at 47:21-
48:2. This myopic argument fails.

        First, CostQuest’s proposal provides that the prohibition on reverse engineering applies
unless another provision expressly allows it. Nothing LightBox points to expressly allows
reverse engineering. Indeed, LightBox merely says that derivatives “could” include reverse
engineering. On its face, this is not expressly allowing reverse engineering. Second,
CostQuest’s proposal provides a clear and expansive definition of a “derivative” that the FCC
has unlimited rights to create. ECF No. 24-2 at AR 392. Nothing in CostQuest’s definition of
“derivative” comes close to “reverse engineering,” which Proviso 1 clearly defines as attempting
to “recreate” the Black Knight tax assessor data. ECF No. 24-4 at AR 2146.




                                                 11
        During oral argument, LightBox relied heavily on its omission argument—that the FCC
could not evaluate the Black Knight agreement’s prohibition on reverse engineering. See ECF
No. 44 at 45:19-21. That is not material here. CostQuest clearly included a prohibition on
reverse engineering in its proposed license to the FCC. As a result, the FCC was clearly on
notice that it would not be permitted to reverse engineer anything in CostQuest’s Fabric.
LightBox has not pointed to any reason why the FCC had to know this prohibition was also a
requirement of the Black Knight agreement. Put simply, whether the prohibition on reverse
engineering comes from the Black Knight agreement or something CostQuest dreamed up on its
own is of no moment to the FCC’s analysis of whether it would be able to use the Fabric with the
data use rights that CostQuest proposed.

        Finally, LightBox claims that Proviso 1 is incompatible with the RFP’s Tier 1: Minimum
Required Data Usage Rights, which requires the right to create derivative works. ECF No. 26 at
24.6 The RFP requires the unlimited right to create derivatives, which it defines as “maps,
reports of location-weighted broadband availability by geography, sample frames for auditing, or
additional quality reports.” ECF No. 24-2 at AR 198. This is not reverse engineering. Nor does
LightBox carry its burden of showing that this implicates in any way Proviso 1’s prohibition on
“recreat[ing] the [Tax Assessor Data] or any products and services that serve the same purpose
as and are substantially similar to the [Tax Assessor Data].” ECF No. 24-4 at AR 2146.

                      b)     Proviso 2–data solely from tax assessor data must be specifically
                      licensed

       The second proviso (“Proviso 2”) of the Black Knight-CostQuest license agreement that
LightBox complains of states that “any field in [the Fabric] solely sourced from the [Tax
Assessor Data] must be either licensed directly from Black Knight by the Permitted User or
separately agreed to and approved by Black Knight for inclusion in [the Fabric].” Id. CostQuest
argues that it “did not propose, or intend, to source any data solely from Black Knight.” ECF
No. 41 at 18 (emphasis added). The Government makes the same argument. ECF No. 40 at 21-
22. The important question, of course, is what CostQuest’s proposal states.

        CostQuest’s proposal does not state that it would rely solely on the Black Knight data for
anything. According to LightBox, because “CostQuest identifie[d] the Black Knight Tax
Assessor Data as the ‘primary source’ of the Fabric’s ‘address’ field, [it] indicat[es] that [the]
Fabric would include data sourced solely from Black Knight.” ECF 39 at 25 (citing ECF No. 24-
2 at AR 396) (emphasis in original). Thus, LightBox argues that “CostQuest’s and the Agency’s
broad claim that the second proviso of section 4.1.2 is immaterial to CostQuest’s proposal finds
no support in that proposal[’]s language.” Id. But LightBox’s argument relies on an inferential
leap that is not only unsupported by the record, it is contradicted by CostQuest’s actual proposal.

        The very same table summarizing CostQuest’s third-party licensing agreements that
LightBox insists states that Black Knight Tax Assessor Data would be the “sole” source of
address data lists [ . . . ] other sources of address data that CostQuest intended to use. ECF No.
24-2 at AR 396-97. While LightBox states that CostQuest did not propose to use this data, their

6
 It is not clear that this is a misrepresentation argument, and LightBox abandoned all but its
misrepresentation claims. ECF No. 39 at 1 n.1.


                                                12
inclusion in the third-party data rights summary indicates clearly that CostQuest intended to use
it. In fact, CostQuest identified additional license agreements covering data it intended to
provide in the Fabric. Why would CostQuest agree to terms with another data provider, [ . . . ],
and have the agreement in place prior to performance if it did not intend to use that data in the
Fabric? See id. at AR 397. LightBox cannot have it both ways. It cannot argue that the
inclusion of Black Knight as a source of address data equals a proposal to “use” that data but the
inclusion of [ . . . ] other sources of data and related license terms in the same summary of third-
party data is not a proposal to “use” that data.

        In fact, LightBox concedes that nothing in CostQuest’s proposal indicates that it planned
to provide a field sourced solely from the tax assessor data. ECF No. 44 at 54:7-10. And
CostQuest’s proposal is abundantly clear that [ . . . ]. To the contrary, CostQuest’s proposal is
overflowing with statements about how CostQuest would [ . . . ]. For example, CostQuest
explains that [ . . . ]. ECF No. 24-2 at AR 355. Similarly, CostQuest’s proposal states that it
would use [ . . . ] and that because [ . . . ]. Id. at AR 357, 360. As the Government argues, “[i]t
strains credulity to think that the Tax Assessor Data ever would be the sole source” of address
(or any other) fields in CostQuest’s Fabric. ECF No. 40 at 21.

         Because CostQuest does not propose to source any data field in its Fabric solely to Black
Knight Tax Assessor Data, Proviso 2 is simply irrelevant. The FCC did not require a summary
of all third-party license terms, only a summary “with sufficient detail to allow for evaluation of
the proposed Data usage Rights in [a] proposal.” ECF No. 24-2 at AR 258. Because nothing in
CostQuest’s proposal implicates Proviso 2, it necessarily does not impact the proposed data
usage rights that CostQuest proposed to provide to the FCC, and its omission from CostQuest’s
summary of its Black Knight license agreement complies with the RFP’s requirements and is not
a material misrepresentation.

                       c)      Proviso 3–identification of Black Knight as the source of data

         The third proviso (“Proviso 3”) of the license agreement states that: “any data derived
from the [Tax Assessor Data], in any field provided in [the Fabric] by Client to any Permitted
User, shall not be identified as being sourced from the [Tax Assessor Data].” ECF No. 24-4 at
AR 2146-47; ECF No. 44 at 103: 16-18. LightBox contends that the RFP’s requirement to allow
the FCC to publish metadata is plainly implicated by this limitation. ECF No. 26 at 25.
LightBox’s argument fails for much the same reason as its argument regarding Proviso 2—
CostQuest neither proposes to identify Black Knight’s Tax Assessor Data as the source of any
field in the Fabric, nor does the RFP require it to do so.

        It is not disputed that “solicitations should be read as a harmonized whole.” Safeguard
Base Operations, LLC v. United States, 989 F.3d 1326, 1344 (Fed. Cir. 2021) (citing Banknote,
365 F.3d at 1353 n.4). This is particularly true for understanding the solicitation’s requirement
that the FCC be allowed “to publish metadata (information about data such as content, format,
source, [and] rights . . . .)”. ECF No. 24-2 at AR 198. If the RFP stopped there, LightBox could
have a point (if the FCC intended to publish metadata about each field in CostQuest’s Fabric).
But the RFP doesn’t stop there; it also provides that the FCC’s right to publish metadata will be
“consistent with the requirements of the Foundations for Evidence Based Policymaking Act, and



                                                 13
the National Spatial Data Infrastructure.” Id. (citing 44 U.S.C. § 3511(c) & 43 U.S.C. § 2804).
To understand the RFP requirement, one must look to these two acts.

        44 U.S.C. § 3511 mandates the creation and maintenance of a federal data catalogue of
“data assets” within the federal government. A “data asset” is defined as “a collection of data
elements or data sets that may be grouped together.” 44 U.S.C. § 3502(17). And 43 U.S.C.
§ 2804(b)(1)(D) requires the Government to “ensure . . . the protection of proprietary interests
related to licensed information and data.” When read with these statutes in mind, the RFP does
not require the right to publish metadata about each field, it requires the FCC to have the right to
publish metadata to comply with these statutory commands.

        And nothing in those statutes requires the publication of metadata about specific fields in
the Fabric. To the contrary, the statutes call on the FCC to provide metadata, including source
metadata, for the “data asset.” 44 U.S.C. § 3511. Recall that the “data asset” is the collection of
data, not any individual piece of data in the collection. Proviso 3, however, is limited to the
identification of Black Knight data as the source of the data in a specific field in the Fabric.
Finally, the RFP also identifies that the type of metadata the FCC requires the right to publish is
that used on data.gov. ECF No. 24-2 at AR 198. Looking at the FCC’s datasets on data.gov
confirms that there is no metadata for anything other than the entire data set, i.e., data asset (in
this case, the Fabric). See https://catalog.data.gov/organization/fcc-gov.7

         LightBox complains that this reading of the RFP is impermissible because it would
render the explicit grant of the right to publish “source data” a nullity. ECF No. 39 at 26-27.
Not so. The RFP’s discussion of the right to publish metadata is contained in one sentence. That
sentence includes the limiting clause regarding the two statutory provisions and lists data.gov as
an exemplar website such metadata could be published on. In other words, reading the statutory
references as limiting the scope of the right to publish metadata does not render the right a
nullity. Rather, it gives meaning to the entire sentence, which includes limits on the scope of the
right to publish metadata. And the Court is not aware of any method of interpretation that allows
it to stop reading the RFP mid-sentence as LightBox insists.

       Because CostQuest does not propose to allow the FCC the right to publish source data
regarding each field in the fabric, nor was it required to, LightBox’s Proviso 3 argument fails.


7
  When deciding a protest alleging a misrepresentation, “generally ‘publicly available
documents’ may be ‘freely cited’ even without being included in the administrative record.”
Connected Glob. Sols., LLC v. United States, 160 Fed. Cl. 420, 424 (2022) (citing Harkcon, Inc.
v. United States, 132 Fed. Cl. 697, 701 (2017)). As Judge Tapp explained, “[b]ecause courts
must supplement the administrative record only out of necessity, it would be inappropriate to
include publicly available documents. The Court may take judicial notice of those documents,
but notice must be consistent with the provisions of FRE 201.” Id. at 425 (citing Confidential
Informant 59-05071 v. United States, 134 Fed. Cl. 698, 711 (2017), aff’d, 745 Fed. Appx. 166
(Fed. Cir. 2018)). “The Federal Circuit has held that whether to take judicial notice is a matter of
discretion for the Court.” Id. (citing K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1367
(Fed. Cir. 2014)). Therefore, the Court takes judicial notice of the information publicly available
about the datasets on data.gov pursuant to FRE 201(b).


                                                 14
              2.      Internal business use restriction

        LightBox alleges that CostQuest made a material misrepresentation in its proposal when
it omitted the “internal business use only” restriction relevant to Black Knight Tax Assessor
Data. ECF No. 26 at 23-24; ECF No. 30 ¶¶ 96-99. Section 4.2 provides: “Permitted Users shall
use [the Fabric] for internal business use only. Permitted Users shall not resell, relicense or
redistribute the Products and Services in whole or in part. [CostQuest] shall remain fully
responsible for Permitted Users’ use of the Products and Services provided under this
Addendum.” ECF No. 24-4 at AR 2147. LightBox argues that “[b]ecause section 4.2 limited the
sublicense CostQuest could grant to the sublicensee’s (the FCC’s and other Permitted Users’)
internal business use, CostQuest could not offer the FCC a sublicense to publish the Fabric data,
as required to propose Tier 1 Data Usage Rights.” ECF No. 26 at 23 (citing ECF No. 24-2 at AR
198) (emphasis in original). There are, however, several problems with LightBox’s argument.

        First, like with Proviso 1, CostQuest did include the internal use restriction in its
proposed license for the FCC and for all other users. LightBox contends that it “is just not
accurate” for CostQuest to argue that it included the internal business use restriction in its
proposal because “while CostQuest’s General Use Restrictions mention ‘internal business
operations,’ the licenses CostQuest proposed to grant do not mention any restriction to internal
business use.” ECF No. 39 at 18 n.15. LightBox is not correct. CostQuest proposed to grant the
FCC a license “for internal use.” ECF No. 24-2 at AR 393. Similar restrictions are present in
the proposed licenses for other government agencies and other users. Id. at 394-95. Again, there
is no apparent reason, and LightBox points to none, that it would make a difference if the FCC
knew whether the internal use restriction came from the Black Knight agreement or CostQuest
came up with it on its own.

        Second, as the Government and CostQuest argue, the RFP does not require the FCC to be
able to publish the Fabric. Rather, the RFP requires the FCC to be able to publish derivatives of
the Fabric—“aggregate/derivative data,” “data via an online map, or in reports or other static
formats,” “relevant fields . . . about BSLs for a subset of locations,” and “metadata,” ECF No.
24-2 at AR 198—not the Fabric itself. To address this, LightBox argues that the Black Knight
license agreement makes no distinction between the Fabric and derivatives. ECF No. 39 at 19.
But this is nothing more than another way of saying that the Black Knight agreement does not
address derivatives of the Fabric. In the end, LightBox is attempting to add a restriction to the
Black Knight agreement that it does not plainly contain. On its face the Black Knight agreement
imposes the internal use restriction (which is undefined in the agreement) to the CostQuest Work
Product, which is defined as the Fabric and nothing else. Specifically, the Black Knight
agreement defines the “CostQuest Work Product” as “a work product which transforms the [Tax
Assessor Data] and the data and products provided by third parties into an original data set
selected, compiled, arranged, coordinated and customized by [CostQuest] (‘[the Fabric]’) to meet
the needs of [CostQuest’s] customers and licensees, including, without limitation, the [FCC].”
ECF No. 24-4 at AR 2146. Therefore, the internal business use provision in the Black Knight
agreement states that “Permitted Users shall use the CostQuest Work Product for internal
business use only.” Id. (emphasis added). The Court is unwilling to add a restriction to the
Black Knight agreement that it does not itself contain. Because the internal use limitation
applies only to the Fabric and not the derivatives, the omission is not material.



                                                15
        Nor does the internal business use limitation prevent CostQuest from proposing preferred
publication rights that allow the FCC to publish the Fabric to other licensed users, which are
subject to the same licensing restrictions as the FCC. LightBox contends that “[a] Tier 2
sublicense to the FCC to ‘publish or otherwise make publicly available’ the Fabric data is not
valid under the ‘internal business use’ restriction for both the FCC and Filers.” ECF No. 26 at 26
(citations omitted). While the Government acknowledges that “the preferred data publication
rights that CostQuest proposed for the FCC pertains to the Fabric itself” it nevertheless asserts
that the internal business use restriction does not limit the ability of CostQuest to provide Tier 2:
Preferred Data Usage Rights. ECF No. 33 at 31. This begs the question: what preferred data
publication rights did the RFP call for and CostQuest propose? The RFP called for, and
CostQuest’s proposal permitted, the FCC “to provide the Data or to publish or otherwise make
publicly available the data on [the FCC’s] website, for download, or via API access, subject to
an end-user license.” ECF No. 24-2 at AR 393 (emphasis added). And CostQuest made this
clear in its offer by requiring that “[a]ny entity must sign a separate license agreement and be
approved by [CostQuest] before Data can be provided.” Id.

         Three definitions within the Black Knight-CostQuest license agreement—“End User,”
“Permitted Uses,” and “Permitted Users”—are important. These definitions explain the scope of
the internal business use restriction. An “End User means a third party individual or entity who
is authorized in the Permitted Uses . . . to use the Products and Services or [CostQuest’s]
products that incorporate or rely on the Products and Services set forth in such Addendum for its
own internal purposes, and not for resale or redistribution.” ECF No. 24-4 at AR 2085. Not
surprisingly, the “Permitted Uses” are “the authorized use of the Products and Services as set
forth in the applicable Addendum.” Id. As separate licensees, each entity the FCC might share
the Fabric with are individually permitted to use the Fabric for their internal uses. Id. Thus,
CostQuest effectively is giving the FCC the ability to facilitate third party access to the Fabric
data, but only to those that are Permitted Users. ECF No. 24-2 at AR 200 (“The FCC license
shall . . . [be] subject to an end-user license.”); ECF No. 24-4 at AR 2085 (“Permitted Users
means . . . End Users” and an “End User means a third party individual or entity who is
authorized”). But CostQuest made clear in its proposal that the Permitted Users could not
transmit the Fabric back to the FCC, they could only transmit derivatives of the Fabric (namely
broadband availability data and corrections to the Fabric). See ECF No. 24-2 at AR 393-94.

        Finally, the Black Knight agreement is somewhat ambiguous. While it states that
CostQuest may only allow internal use of the Fabric, it also provides that “[CostQuest] shall own
and hold all rights, title and interest in and to [the Fabric] . . . notwithstanding that portions of
[the Fabric] may be derived in whole or in part from the [Tax Assessor Data] . . . . No right or
license to [the Fabric] is granted to Black Knight.” ECF No. 24-4 at AR 2147. CostQuest
contends that the internal business use restriction was included erroneously and was not intended
to be included in the Black Knight agreement. ECF No. 34 at 32. According to CostQuest,
when read in conjunction with provisions specifying limitations on the use of Black Knight data
and giving CostQuest all rights to the Fabric, the only plausible reading is that the internal
business use restriction places a limitation only on data Black Knight licensed to CostQuest. Id.
at 13. LightBox believes that “[b]y conceding that section 4.2 is in tension with section 4.1.5,
CostQuest effectively concedes that it made a material misrepresentation.” ECF No. 39 at 17.
Not so. Given the resolution of the omission of the internal business use limitation above,
whether the limitation was included in error does not impact the Court’s opinion.


                                                 16
       D.     Count I.C—Parcel Boundary Data

        LightBox claims that “CostQuest affirmatively misrepresented the terms of the License
Agreement that apply to the Parcel Boundary Data.” ECF No. 26 at 26. To support this
assertion, LightBox points to CostQuest’s proposal at Table 3 where CostQuest states that for
“(2) BlackKnight /Digimap Parcel Boundaries . . . Tax Assessor Data terms (in #1 above [(1)
BlackKnight / Tax Assessor Data]) also applies to this information.” ECF No. 24-2 at AR 396.
Section 4.1.2 of the Black Knight-CostQuest license agreement states that “[CostQuest] may use
the [Tax Assessor Data] commingled with data and information from other sources to create [the
Fabric].” ECF No. 24-4 at AR 2146. LightBox argues that section 4.1.2 expressly excludes the
use of Parcel Boundary Data in the same manner as the Tax Assessor Data and that “CostQuest
proposed to use the Parcel Boundary Data in exactly that way.” ECF No. 26 at 26 (citing ECF
No. 24-2 at AR 362-63).

        The Court need not wade into this dispute because the RFP only required license
information about data that CostQuest intended to provide in the Fabric. ECF No. 24-2 at
AR 258 (“The Offeror shall describe in detail the data deliverables it will provide to the
Government and the Data Usage Rights it proposes to provide the Government in those
deliverables.”). CostQuest has been unequivocal: Black Knight Parcel Boundary Data does
not pass into the Fabric. Rather, “[i]ts attributes to [sic] not pass into the fabric. Controls
processing, acts as geometric boundary for assessment information.” Id. at AR 396. The
Government has repeatedly compared “data about parcel boundaries, such as the Parcel
Boundary Data” to being “like a measuring cup, used to help measure the ingredients, but
not part of the final product.” ECF No. 33 at 37 (citing ECF No. 24-4 at AR 2176).
LightBox argues something slightly different, that “there’s no measuring cup here. These
are ingredients. These are data input.” ECF No. 44 at 68: 6-8. And when asked whether
anything in the record shows that Black Knight Parcel Boundary Data passes into the Fabric,
LightBox’s counsel did not point to anything. Id. at 68: 13-25, 69: 1-5. This is dispositive of
LightBox’s claim “[b]ecause no such requirement existed, [CostQuest] did not make material
misrepresentations.” Phoenix Management, Inc. v. United States, 107 Fed. Cl. 58, 70 (2012),
aff’d, 516 F. App’x 927 (Fed. Cir. 2013). If the RFP did not ask for certain information, it
cannot be material.

        LightBox counters that the FCC “awarded CostQuest three strengths under the Data
Usage Rights factor—including one for proposing Tier 2 rights, and one for summarizing its data
sources—again without knowing that the License Agreement gave CostQuest no right to
comingle the Parcel Boundary Data with other data sources.” ECF No. 26 at 28 (citing ECF No.
24-2 at AR 806-07). Because the Court has found no merit in LightBox’s arguments about
CostQuest’s proposal, those arguments provide no basis to challenge strengths the FCC found in
CostQuest’s proposal.

IV.    Injunctive Relief

        An injunction “is an extraordinary and drastic remedy, one that should not be granted
unless the movant, by a clear showing, carries the burden of persuasion.” Mazurek v. Armstrong,
520 U.S. 968, 972 (1997) (per curium) (citation omitted) (emphasis in original). The Court has



                                              17
discretion as to whether to grant an injunction and considers the following when evaluating
whether to grant permanent injunctive relief:

               (1) whether, as it must, the plaintiff has succeeded on the merits of
               the case; (2) whether the plaintiff will suffer irreparable harm if the
               court withholds injunctive relief; (3) whether the balance of
               hardships to the respective parties favors the grant of injunctive
               relief; and (4) whether it is in the public interest to grant injunctive
               relief.

PGBA, LLC v. United States, 389 F.3d 1219, 1228-29 (Fed. Cir. 2004) (citation omitted).

         LightBox’s failure to succeed on the merits is fatal to its motion for an injunction. Dell
Fed. Sys., L.P. v. United States, 906 F.3d 982, 999 (Fed. Cir. 2018) (“Because proving success
on the merits is a necessary element for a permanent injunction, we reverse the Court of Federal
Claims’ grant of an injunction.”); see also Acad. Facilities Mgmt. v. United States, 87 Fed. Cl.
441, 473 (2009) (collecting cases). Indeed, “absent success on the merits, the other [injunctive
relief] factors are irrelevant” because “to obtain a permanent injunction [LightBox] ‘must show
actual success on the merits.’” D&J Enterprises, Inc. v. United States, 159 Fed. Cl. 808, 823
(2022) (internal citations omitted). Because LightBox has failed to succeed on the merits, it
cannot be granted permanent injunctive relief.8

V.     Conclusion

       For the reasons stated above, the Court hereby:


8
  Even if LightBox had prevailed on the merits, the Court would still decline to issue an
injunction. PGBA, 389 F.3d at 1226 (“We thus hold that, in a bid protest action, section
1491(b)(4) does not automatically require a court to set aside an arbitrary, capricious, or
otherwise unlawful contract award.”). There would be significant harm to the Government and
to the 14 million Americans waiting to get broadband access, which is unlikely before the
billions of dollars of funding is released after the completion of this contract. Finally, LightBox
inexplicably waited seven weeks to bring its protest after losing at the GAO, weighing strongly
against injunctive relief. C&E Servs., Inc. v. United States, 160 Fed. Cl. 182, 191 (2022)
(citations omitted); ECF No. 34 at 47 (collecting cases). Indeed, “[t]his court has repeatedly held
that a protestor’s delay in bringing a protest must be accounted for in the balance of hardships
inquiry.” Team Waste Gulf Coast, LLC v. United States, 135 Fed. Cl. 683, 693 (2018);
Elmendorf Support Servs. Joint Venture v. United States, 105 Fed. Cl. 203, 210 (2012) (“Equity
aids the vigilant, not those who slumber on their rights”); Bannum, Inc., 60 Fed. Cl. at 731 (“a
bid protest pressed well into contract performance tips the scale [weighing injunctive relief
factors] in favor of the awardee”). As a result of the delay, CostQuest provided the beta and
production versions of the Fabric before this Court even heard argument. ECF No. 34 at 48-49.
And the broadband providers will provide their feedback in the next few days. ECF No. 34-1 at
1. Considering the significant harm and disruption to the FCC and those waiting for broadband
access, an injunction this late into performance would be inappropriate even if LightBox
prevailed on the merits.


                                                 18
     1. Denies LightBox’s motion for judgment on the administrative record, ECF No. 26;

     2. Grants in part and denies in part the United States’ motion to dismiss and cross-motion
     for judgment on the administrative record, ECF No. 33. The motion is denied insofar as it
     seeks dismissal and granted insofar as it seeks judgment on the administrative record;

     3. Grants in part and denies in part the CostQuest’s motion to dismiss and cross-motion
     for judgment on the administrative record, ECF No. 34. The motion is denied insofar as it
     seeks dismissal and granted insofar as it seeks judgment on the administrative record; and

     4. Directs the Clerk’s Office to enter judgment accordingly.

IT IS SO ORDERED.

                                                  s/ Edward H. Meyers
                                                  Edward H. Meyers
                                                  Judge




                                             19